Name: Commission Regulation (EEC) No 3989/87 of 23 December 1987 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 377 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3989 / 87 of 23 December 1987 amending Regulation (EEC) No 2727 / 75 on the common organization of the market in cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1 987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regulation (EEC ) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) No 2727 / 75 ( 3 ), as last amended by Regulation (EEC) No 3808 / 87 ( 4 ), according to the terms of the combined nornenclature ; whereas these adaptations do not call for any amendment of substance , HAS ADOPTED THIS REGULATION: CN code Description ( a ) 0709 90 60 Sweet corn , fresh or chilled 0712 90 19 Dried sweet corn , whole , cut , sliced , broken or in powder , but not further prepared , other than hybrid for sowing 1001 90 91 Common wheat and meslin seed 1001 90 99 Spelt , common wheat and meslin other than for sowing 1002 00 00 Rye 1003 00 Barley 1004 00 Oats 1005 10 90 Maize ( corn ) seed other than hybrid 1005 90 00 Maize (corn ) other than seed 1007 00 90 Grain sorghum , other than hybrid , for sowing 1008 Buckwheat , millet and canary seed ; other cereals ( b ) 1001 10 Durum wheat ( c ) 1101 00 00 Wheat or meslin flour 1102 10 00 Rye flour 1103 11 Groats and meal of wheat ( d ) The products listed in Annex A' Article 1 Regulation (EEC ) No 2727 / 75 is modified as follows : 1 . Article 1 is replaced by the following : Article 1 The common organization of the market in cereals shall comprise a price and trading system and cover the following products : 2 . Article 5: The text of paragraph 2 is replaced by the following : '2 . For a standard quality of each of the products listed in Article 1 ( a ) but not mentioned in paragraph 1 above , except the products falling within subheading 1008 90 10 , a threshold price shall be fixed for the Community in such a way that the price for the cereals mentioned in paragraph 1 which are in competition with those products reaches the target price on the Duisburg market .' 3 . Article 13 : The second subparagraph 1 is replaced by the following : (') OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 4 ) OJ No L 357 , 19 . 12 . 1987 , p . 12 . No L 377 / 2 31 . 12 . 87Official Journal of the European Communities 'However , the levy applicable to rye shall be charged on imports of the product falling within subheading 1008 90 10 .' 4 . Article 14: The first subparagraph of paragraph 1 is replaced by the following : ' 1 . A levy shall be charged on the import of products referred to in Article 1 ( d ), with the exception of those falling under subheadings 0714 20 00 , 0714 90 90 , 2303 10 19 , 2303 10 90 , 2303 30 00 , 2308 10 00 and 2308 90 30 , consisting of two components :'. 5 . Annex A is replaced by Annex I to this Regulation . 6 . Annex B is replaced by Annex II to this Regulation . 7 . Annex D is replaced by Annex III to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President 31 . 12 . 87 Official Journal of the European Communities No L 377 / 3 ANNEX I 'ANNEX A (Article I ( d )) CN code Description 0714 ex 1102 1102 20 1102 90 1102 90 10 1102 90 30 1102 90 90 ex 1103 ex 1104 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and similar roots and tubers with high starch or inulin content , fresh or dried , whether or not sliced or in the form of pellets ; sago pith : Cereal flours other than of wheat or meslin :  Maize ( corn ) flour  Other :   Barley flour   Oat flour  - Other Cereal groats , meal and pellets with the exception of groats and meal of wheat ( subheading 1103 11 ), groats and meal of rice ( subheading 1103 14 00 ) and pellets of rice ( subheading 1103 29 50 ) Cereal grains otherwise worked ( for example , hulled , rolled , flaked , pearled , sliced or kibbled ), except rice of heading No 1006 and flaked rice of subheading 1104 19 91 ; germ of cereals , whole , rolled , flaked or ground Flour and meal of sago , roots or tubers of heading No 0714 Malt , whether or not roasted Starches ; inulin :  Starches :   Wheat starch   Maize ( corn ) starch   Potato starch   Manioc ( cassava ) starch   Other starches :    Other Wheat gluten , whether or not dried Other sugars , including chemically pure lactose , maltose , glucose and fructose , in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey , whether or not mixed with natural honey ; caramel :  Glucose and glucose syrup , not containing fructose or containing in the dry state less than 20 % by weight of fructose :   Other :    Other :  - - - In the form of white crystalline powder , whether or not agglomerated   - - Other  Glucose and glucose syrup containing , in the dry state , at least 20 % but less than 50 % by weight of fructose , but excluding isoglucose of subheading 1702 40 10  Other , including invert sugar :   Maltodextrine and maltodextrine syrup   Caramel :   - Other : 1106 20 1107 ex 1108 1108 11 00 1108 12 00 1108 13 00 1108 14 00 ex 1108 19 1108 19 90 1109 00 00 1702 ex 1702 30 1702 30 91 1702 30 99 ex 1702 40 ex 1702 90 1702 90 50 No L 377 / 4 Official Journal of the European Communities 31 . 12 . 87 CN code Description 1702 90 75     In powder form whether or not agglomerated 1702 90 79  -  - Other 2106 Food preparations not elsewhere specified or included : ex 2106 90  Other :   Flavoured or coloured syrups :    Other : 2106 90 55    - Glucose syrup and maltodextrine syrup ex 2302 Bran , sharps and other residues , whether or not in the form of pellets , derived from the sifting , milling or other working of cereals ex 2303 Residues of starch manufacture and similar residues , beetpulp , bagasse and other waste of sugar manufacture , brewing or distilling dregs and waste , whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues 2303 30 00  Brewing or distilling dregs and waste 2308 Vegetable materials and vegetable waste , vegetable residues and by-products , whether or not in the form of pellets , of a kind used in animal feeding , not elsewhere specified or included : 2308 10 00  Acorns and horse-chestnuts ex 2308 90 - Other : ex 2308 90 30   Pomace or marc of fruit , other than grapes 2309 Preparations of a kind used in animal feeding : ex 2309 10  Dog or cat food , put up for retail sale : 2309 10 11 2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53   Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products (') except preparations and feedingstuffs containing 50 % or more by weight of milk products ex 2309 90  Other : 2309 90 31 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53   Other , containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products ( ! ) except preparations and feedingstuffs containing 50 % or more by weight of milk products (') For the purposes of this subheading 'milk products' means products falling within heading Nos 0401 to 0406 as well as subheadings 1702 10 and 2106 90 51 .' 31 . 12. 87 Official Journal of the European Communities No L 377 / 5 ANNEX II 'ANNEX B CN code Description ex 0403 ex 0710 0710 40 00 0711 ex 0711 90 0711 90 30 1702 ex 1702 30 1702 30 51 1702 30 59 ex 1704 Buttermilk , curdled milk and cream , yogurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa Vegetables ( uncooked or cooked by steaming or boiling in water ), frozen :  Sweet corn Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption :  Other vegetables ; mixtures of vegetables :   Vegetables :    Sweet corn Other sugars , including chemically pure lactose , maltose , glucose and fructose , in solid form ; sugar syrups not containing added flavouring or colouring matter ; artifical honey , whether or not mixed with natural honey ; caramel :  Glucose and glucose syrup , not containing fructose or containing in the dry state less than 20% by weight of fructose :  - Other :  - - Containing in the dry state 99 % or more by weight of glucose : ~ ~~  In the form of white crystalline powder , whether or not agglomerated  - - - Other Sugar confectionery ( including white chocolate ), not containing cocoa , excluding liquorice extract containing more than 10% by weight of sucrose but not containing other added substances of subheading 1704 90 10 Chocolate and other food preparations containing cocoa excluding cocoa powder containing added sugar or other sweetening matter of subheading 1806 10 , chocolate milk crumb of subheading 1806 20 70 , and products falling within subheadings 1806 90 60 , 1806 90 70 and 1806 90 90 Malt extract ; food preparations of flour , meat , starch or malt extract , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included ; food preparations of goods of headings Nos 0401 to 0404 , not containing cocoa powder Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared :  Stuffed pasta whether or not cooked or otherwise prepared :  - Other :    Cooked    Other  Other pasta  Couscous :   Other Tapioca and substitutes thereof prepared from starch , in the form of flakes , grains , pearls , siftings or similar forms ex 1806 ex 1901 ex 1902 1902 20 1902 20 91 1902 20 99 1902 30 1902 40 1902 40 90 1903 00 00 No L 377 / 6 Official Journal of the European Communities 31 . 12 . 87 CN code Description ex 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example , corn flakes ); cereals , other than maize ( corn ), in grain form , pre-cooked or otherwise prepared , not containing cocoa 1905 Bread , pastry , cakes , biscuits and other bakers' wares , whether or not containing cocoa ; communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 2001 Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid : ex 2001 90  Other : 2001 90 30   Sweet corn (Zea mays var . saccharata) 2001 90 40   Yams , sweet potatoes and similar edible parts of plants containing 5% or more by weight of starch ex 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen : 2004 10  Potatoes : -  Other : 2004 10 91    In the form of flour , meal or flakes 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10   Sweet corn (Zea mays var . saccharata) ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen : 2005 20  Potatoes : 2005 20 10   In the form of flour , meal or flakes 2005 80 00  Sweet corn (Zea mays var . saccharata) ex 2008 Fruits , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Nuts , ground-nuts and other seeds , whether or not mixed together : 2008 11   Ground-nuts 2008 11 10    Peanut-butter ex 2008 99   Other :    Not containing spirit :     Not containing added sugar : 2008 99 85      Maize (corn ) other than sweet corn (Zea mays var . saccharata) 2008 99 91      Yams , sweet potatoes and similar edible parts of plants , containing 5% or more by weight of starch ex 2101 Extracts , essences and concentrates , of coffee , tea or mate and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee substitutes and extracs , essences and concentrates thereof: ex 2101 10  Extracts , essences and concentrates of coffee , and preparations with a basis of these extracts , essences or concentrates of with a basis of coffee :   Preparations with a basis of coffee ex 2101 20  Extracts , essences and concentrates , of tea or mate , and preparations with a basis of these extracts , essences or concentrates or with a basis of tea or mate :   Preparations with a basis of tea or mate ex 2101 30   Roasted chicory and other roasted coffee substitutes , and extracts , essences and concentrates thereof:   Roasted chicory and other roasted coffee substitutes 31 . 12 . 87 Official Journal of the European Communities No L 377 / 7 CN code Description Other ( than roasted chicory )2101 30 19 2101 30 99 ex 2104 2104 10 00 ex 2105 00 ex 2106 ex 2202 2202 10 00 2202 90 2202 90 10 2203 00 ex 2208 2208 30 2208 30 91 2208 30 99 2208 50 2208 90   Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes :    Other ( than roasted chicory ) Soups and broths and preparations therefor ; homogenized composite food preparations :  Soups and broths and preparations therefor Ice cream and other edible ice , not containing cocoa Food preparations not elsewhere specified or included Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured , and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 :  Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured  Other :  - Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 Beer made from malt Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits , liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages :  Whiskies :   Other than Bourbon in containers holding :    Two litres or less    More than two litres  Gin and Geneva  Other :  - Vodka of an alcoholic strength by volume of 45,4% vol or less , in containers holding :    Two litres or less :     Vodka    More than two litres :  Vodka   Other spirituous beverages 2208 90 31 ex 2208 90 39 2208 90 53 2208 90 55 2208 90 59 2208 90 73 and 2208 90 79 ex 2520 2520 20 ex 2839 2839 90 ex 2905 2905 44 Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or calcium sulphate ) whether or not coloured , with or without small quantities of accelerators or retarders :  Plasters Silicates ; commercial alkali metal silicates :  Other Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives :  Other polyhydric alcohols :   D-glucitol ( sorbitol ) No L 377 / 8 Official Journal of the European Communities 31 . 12 . 87 CN code Description ex 2915 Saturated acyclic monocarboxylic acids and their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Esters of D-glucitol ( sorbitol ) ex 2916 Unsaturated acydic monocarboxylic acids , cyclic monocarboxylic acid , their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Esters of D-glucitol ( sorbitol ) 2917 Polycarboxylic acids , their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Acyclic polycarboxylic acids , their anhydrides , halides , peroxides , peroxyacids and their derivatives : 2917 19   Other ex 2917 19 90 ' -   Other :  Itaconic acid , its salts and esters 2918 Carboxylic acids with additional oxygen function and their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Carboxylic acids with alcohol function but without other oxygen function , their anhydrides , halides , peroxides , peroxyacids and their derivatives : 2918 11 00   Lactic acid , its salts and esters 2918 14 00   Citric acid 2918 15 00   Salts and esters of citric acid 2918 16 00   Gluconic acid , its salts and esters 2918 19   Other : ex 2918 19 90 - - - Other :  Glyceric acid , glycholic acid , saccharic acid , isosaccharic acid , heptasaccharic acid , their salts and esters 2932 Heterocyclic compounds with oxygen hetero-atoms only :  Compounds containing an unfused furan ring (whether or not hydrogenated ) in the structure : 2932 19 00   Other :  Anhydric compounds of D-glucitol ( sorbitol ) for example , sorbitans excluding maltol and isomaltol  Lactones : 2932 29 ex 2932 29 90   Other lactones :    Other :  Lactones which are internal esters of hydroxyacida and are derived from gluconic acid 2932 90 ex 2932 90 70  Other :   Cyclic acetals and internal hemiacetals , whether or not with other oxygen functions , and their halogenated , sulfonated , nitrate or nitrosated derivatives  Methylglucosides ex 2932 90 90   Other :  Anhydric compounds of D-glucitol ( sorbitol ) excluding maltol and isomaltol ex 2934 Other heterocyclic compounds :  Intermediate products from the chemical transformation of penicillin into antibiotics of subheading 2941 10 00 or 2941 20 2936 Provitamins and vitamins , natural or reproduced by synthesis ( including natural concentrates ), derivatives thereof used primarily as vitamins , and intermixtures of the foregoing , whether or not in any solvent :  Vitamins and their derivatives , unmixed : 2936 26 00   Vitamin B 12 and its derivatives 31 . 12 . 87 Official Journal of the European Communities No L 377 / 9 CN code 2940 00 ex 2940 00 90 ex 2941 ex 3003 3004 ex 3004 10 ex 3004 20 3004 20 90 Description Sugars , chemically pure , other than sucrose , lactose , maltose , glucose and fructose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 2937 , 2938 or 2939 :  Other :  Sorbose , its esters and their salts Antibiotics , excluding chloramphenicol and its derivatives and salts thereof of subheading 2941 40 00 Medicaments (excluding goods of heading Nos 3002 , 3005 or 3006 ) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses , not put up in measured doses or in forms or packings for retail sale , excluding those containing iodine or iodine compounds of subheading 3003 90 10 Medicaments ( excluding goods of heading Nos 3002 , 3005 or 3006 ) consisting of mixed or unmixed products for therapeutic or prophylactic uses , put up in measured doses or in forms or packings for retail sale :  Containing penicillins or derivatives thereof , with a penicillanic acid structure , or streptomycins or their derivatives , not put up in forms or packings for retail sale  Containing other antibiotics :   Other  Containing hormones or other products of heading No 2937 but not containing antibiotics :   Containing insulin :    Other   Containing adrenal cortical hormones :    Other   Other :    Other  Containing alkaloids or derivatives thereof but not containing hormones , other products of heading No 2937 or antibiotics :   Other  Other medicaments containing vitamins or other products of heading No 2936 :   Other  Other :   Other :    Other Pharmaceutical goods specified in note 3 to this chapter :  Dental cements and other dental fillings ; bone reconstruction cements  Chemical contraceptive preparations based on hormones or spermicides :   Based on hormones :    Other   Based on spermicides Lubricating preparations ( including cutting-oil preparations , bolt or nut release preparations , anti-rust or anti-corrosion preparations and mould-release preparations , based on lubricants ) and preparations of a kind used for the oil or grease treatment of textile materials , leather , furskins or other materials , but excluding preparations containing , as basic constituents , 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals : ex 3004 31 3004 31 90 ex 3004 32 3004 32 90 ex 3004 39 3004 39 90 ex 3004 40 3004 40 90 ex 3004 50 3004 50 90 ex 3004 90 3004 90 99 ex 3006 3006 40 00 3006 60 3006 60 19 3006 60 90 ex 3403 No L 377 / 10 Official Journal of the European Communities 31 . 12 . 87 CN code Description 3403 11 0G   Preparations for the treatment of textile materials , leather , furskins or other materials ex 3403 19   Other ex 3405 Polishes and creams , for footwear , furniture , floors , coachwork , glass or metal , scouring pastes and powders and similar preparations (whether or not in the form of paper , wadding , felt , non-wovens , cellular plastics or cellular rubber , impregnated , coated or covered with such preparations ), excluding waxes or heading No 3404 3407 00 00 Modelling paste , including those put up for children's amusement ; preparations known as "dental wax" or as "dental impression compounds", put up in sets , in packings for retail sale or in plates , horseshoe shapes , sticks or similar forms ; other preparations for use in dentistry , with a basis of plaster ( of calcined gypsum or clacium sulphate ) 3505 Dextrins and other modified starches ( for example , pregelatinized or esterified starches ); glues based on starches , or on dextrins or other modified starches ex 3506 Prepared glues and other prepared adhesives , not elsewhere specified or included ; products suitable for use as glues or adhesives , put up for retail sale as glues or adhesives , not exceeding a net weight of 1 kg :  Based on emulsions of sodium silicate  Adhesives based on emulsions of resins 3507 Enzymes ; prepared enzymes not elsewhere specified or included 3801 Artificial graphite ; colloidal or semi-colloidal graphite ; preparations based on graphite or other carbon in the form of pastes , blocks , plates ot other semi-manufactures : 3801 10 00  Artificial graphite 3801 20  Colloidal or semi-colloidal graphite : ex 3801 20 10   Colloidal graphite in suspension in oil ; semi-colloidal graphite ex 3804 00 Residual lyes from the manufacture of wood pulp , whether or not concentrated , desugared or chemically treated , including lignin sulphonates , but excluding tall oil of heading No 3803 : 3804 00 90  Other than lignosulfites ex 3805 Gum , wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine and other crude para-cymene ; pine oil containing alpha-terpineol as the main constituent : 3805 90 00 - Other ex 3809 Finishing agents , dye carriers to accelerate the dyeing or finishing of dyestuffs and other products and preparations ( for example , dressings and mordants ), of a kind used in the textile , paper , leather or like industries , not elsewhere specified or included : 3809 10  With a basis of amylaceous substances  Other : ex 3809 91 00   Of a kind used in the textile industry ex 3809 92 00   Of a kind used in the paper industry ex 3809 99 00 -  Other 3812 Prepared rubber accelerators ; compound plasticizers for rubber or plastics , not elsewhere specified or included ; anti-oxidizing preparations and other compound stabilizers for rubber or plastics : 3812 10 00  Prepared rubber accelerators 3812 20 00  Compound plasticizers for rubber or plastics 3812 30  Anti-oxidizing preparations and other compound stabilizers for rubber or plastics 31 . 12 . 87 Official Journal of the European Communities No L 377 / 11 CN code ex 3818 00 ex 3820 00 00 ex 3822 00 00 3823 Description Chemical elements doped for use in electronics , in the form of discs , wafers or similar forms ; chemical compounds doped for use in electronics Anti-freezing preparations and prepared de-icing fluids Composite diagnostic or laboratory reagents , other than those of heading Nos 3002 or 3006 Prepared binders for foundry moulds or cores ;^fchemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included :  Prepared binders for foundry moulds or cores  Prepared additives for cements , mortars or concretes  Non-refractory mortars and concretes  Sorbitol other than that of subheading 2905 44  Other : - - Pyrolignites ( for example of calcium ); crude calcium tartarate ; crude calcium citrate ex 3823 10 00 ex 3823 40 00 ex 3823 50 3823 60 ex 3823 90 3823 90 40 ex 3823 90 81 to ex 3823 90 99 3911 3911 90 ex 3911 90 90   Other 3912 ex 3912 90 3912 90 90 3913 ex 3913 90 3913 90 90 Petroleum resins , coumarone-indene resins , polyterpenes , polysulphides , polysulphones and other products specified in note 3 to this chapter , not elsewhere specified or included , in primary forms :  Other :   Other :  Adhesives with a basis of emulsions of resins Cellulose and its chemical derivatives , not elsewhere specified or included , in primary forms :  Other :   Other Natural polymers ( for example , alginic acid ) and modified natural polymers ( for example , hardened proteins , chemical derivatives of natural rubber ), not elsewhere specified or included , in primary froms :  Other :  - Other :  Dextrans  Heteropolysaccharides  Other , excluding linoxyn Cigarette paper , whether or not cut to size or in the form of booklets or tubes :  Other :   Others Toilet paper , handkerchiefs , cleansing tissues , towels , tablecloths , serviettes , napkins for babies , tampons , bed sheets and similar household , sanitary or hospital articles , articles of apparel and clothing accessories , of paper pulp , paper , cellulose wadding or webs of cellulose fibres :  Toilet paper ex 4813 4813 90 4813 90 90 ex 4818 4818 10 No L 377 / 12 Official Journal of the European Communities 31 . 12 . 87 CN code Description ex 4823 Other paper , paperboard , cellulose wadding and webs of cellulose fibres , cut to size or shape ; other articles of paper pulp , paper , paperboard , cellulose wadding or webs of cellulose fibres :  Gummed or adhesive paper , in strips or rolls : 4823 11   Self-adhesive 4823 19 00   Other 4823 20 00  Filter paper and paperboard  Other paper and paperboard , of a kind used for writing , printing or other graphic purposes : 4823 51   Printed , embossed or perforated 4823 59   Other 4823 90  Other :  - Other :    Other :     Cut to size or shape : 4823 90 51      Condenser paper      Other : 4823 90 71       Gummed or adhesive paper 4823 90 79       Other' 31 . 12 . 87 Official Journal of the European Communities No L 377 / 13 ANNEX III 'ANNEX D CN code Description 0714 ex 0714 10 0714 10 90 0714 20 00 0714 90 ex 2302 2302 10 2302 10 10 2302 10 90 2302 20 2302 20 10 2302 20 90 2302 30 2302 30 10 2302 30 90 2302 40 2302 40 10 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and similar roots and tubers with high starch or inulin content , fresh or dried , whole or sliced , whether or not in the form of pellets ; sago pith :  Manioc ( cassava )   Other  Sweet potatoes  Other Bran , sharps and other residues , whether or not in the form of pellets derived from the sifting , milling or other working of cereals or of leguminous plants :  Of maize ( corn ):   With a starch content not exceeding 35 % by weight  - Other  Of rice :   With a starch content not exceeding 35 % by weight   Other  Of wheat :  - Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10% by weight or alternatively the proportion that passes through the sieve has an ash content , calculated on the dry product , equal to or more than 1,5% by weight   Other  Of other cereals :  - Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content , calculated on the dry product , equal to or more than 1,5% by weight  - Other Residues of starch manufacture and similar residues , beet-pulp , bagasse and other waste of sugar manufacture , brewing or distilling dregs and waste , whether or not in the form of pellets :  Residues of starch manufacture and similar residues :  - Residues from the manufacture of starch from maize (excluding concentrated steeping liquors ), of a protein content , calculated on the dry product :    Not exceeding 40 % by weight   Other  Beet-pulp , bagasse and other waste of sugar manufacture :   Beet-pulp having a dry matter content of:    Not less than 87 % by weight  -  Not less than 18% but less than 87% by weight    Less than 1 8 % by weight  Brewing or distilling dregs and waste Oil-cake and other solid residues , whether or not ground or in the form of pellets , resulting from the extraction of vegetable fats or oils , other than those of heading Nos 2304 00 00 or 2305 00 00 :  Other :   Other :    Of germ of maize 2302 40 90 2303 ex 2303 10 2303 10 19 2303 10 90 ex 2303 20 2303 20 11 2303 20 13 2303 20 19 2303 30 00 2306 2306 90 2306 90 91 31 . 12 . 87No L 377 / 14 Official Journal of the European Communities CN code Description ex 2308 Vegetable materials and vegetable waste , vegetable residues and by-products , whether or not in the form of pellets , of a kind used in animal feeding , not elsewhere specified or included : 2308 90  Other :   Grape marc : 2308 90 11    Having a total alcoholic streength by mass notexceeding 4,3 % mas and a dey matter content not less than 40 % by weight 2308 90 19    Other 2308 90 30   Pomace or marc of fruit , other than grapes :  Citrus peels  Other 2308 90 90   Other'